Exhibit 10.1

AMENDMENT TO SECURITY AGREEMENT

This AMENDMENT TO SECURITY AGREEMENT (the “Amendment”) is entered into as of the
28th day of March 2012 (the “Effective Date”) by and among AUTHENTIDATE HOLDING
CORP., a Delaware corporation (the “Company”) and the undersigned holders of the
Senior Secured Notes (the “Secured Notes”) sold and issued by the Company (each
a “Holder”, and collectively, the “Holders”) to Holders pursuant to the
Securities Purchase Agreement dated as of March 9, 2012 (the “Purchase
Agreement”).

RECITALS:

A. The Company has issued $4,050,000 in aggregate principal amount of Secured
Notes pursuant to the Purchase Agreement

B. The Company’s obligations under the Secured Notes are secured by liens on the
Company’s assets pursuant to that certain Security Agreement, dated as of
March 9, 2012, between the Company and the purchasers of the Secured Notes (the
“Security Agreement”).

C. The Company desires to amend the Security Agreement to facilitate its
compliance with certain terms and conditions thereof, as described below and the
undersigned Holders (consisting, collectively, of the Holders of a Majority in
Interest (as defined in the Security Agreement) (the “Majority in Interest”)),
hereby agree to such amendments.

ACCORDINGLY, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Definitions. As used herein, terms that are defined herein shall have
the meanings as so defined, and terms not so defined shall have the meanings as
set forth in the Security Agreement, the Purchase Agreement and the Secured
Notes, as applicable.

SECTION 2. Amendments to Security Agreement. The Security Agreement is hereby
amended as follows:

2.1. Sections 2.2(a) and 2.2(b) of the Security Agreement are hereby amended and
restated in their entirety as follows:

Section 2.2. Financing Statements; Further Assurances.

(a) The Secured Parties hereby: (i) designate Mr. Adam Robinson as the
representative of the Secured Parties (the “Representative”) to act on behalf of
the Secured Parties as their representative in accordance with the terms of the
Security Agreement with respect to the filing of any initial financing
statements and amendments thereto, and any termination statements thereof;
(ii) agree and consent that the Representative be named as the sole secured
party on any and all financing statements and security agreements filed pursuant
to this Security Agreement for the ratable benefit of all the Secured Parties;
and (iii) agree that the Representative is authorized to file any and all
terminations of such financing statements at such time or times as it determines
is appropriate pursuant to the Security Agreement.

(b) As soon as practicable following the execution and delivery of this
Amendment and upon the authorization of the Representative on behalf of the
Secured Parties, the Company shall:

(i) file with the State of Delaware and any other offices that the
Representative may reasonably request in writing an initial financing statement
that (i) indicates the Collateral (A) as all assets of the Company or words of
similar effect, regardless of whether any particular asset comprised in the
Collateral falls within the scope of Article 9 of the UCC of the state or such
jurisdiction or whether such assets are included in the Collateral hereunder, or
(B) as being of an equal or lesser scope or with greater detail, and
(ii) contains any other information required by Article 9 of the UCC of the
state or such jurisdiction for the sufficiency or filing office acceptance of
any financing statement or amendment, including whether the Company is an
organization, the type of organization, and any organization identification
number issued to the Company;

 

1



--------------------------------------------------------------------------------

(ii) file with the U.S. Patent and Trademark Office, such financing statements
and/or patent security agreements in the form necessary to record the Liens
granted hereunder on the Company’s patents and patent applications; and

(iii) upon the reasonable request of the Representative, file such additional
financing statements and other documents, including amendments to the financing
statements, it in order to maintain the Liens in the Collateral.

SECTION 3. Effect of Amendment. This Amendment is effective as of the Effective
Date and as of such date, (i) the applicable portions of this Amendment shall be
a part of the Security Agreement, as amended hereby, and (ii) each reference in
any Secured Note, Purchase Agreement or other document entered into in
connection with the Purchase Agreement to “the Security Agreement”, “hereof”,
“hereunder”, or words of like import, shall mean and be a reference to the
Security Agreement as amended hereby. Except as expressly amended hereby, the
Security Agreement shall remain unmodified and in full force and effect and is
hereby ratified and confirmed by the parties hereto.

SECTION 4. Consent. Each of the Holders hereby consents to the terms of the
amendments to the Security Agreement contained in this Amendment.

SECTION 5. Governing Law; Miscellaneous.

(a) This Amendment shall be governed by and construed in accordance with the
laws of the state of New York without reference to principles of conflicts of
law.

(b) Headings used herein are for convenience of reference only and shall not
affect the meaning of this Amendment. This Amendment may be executed in any
number of counterparts, and by the parties hereto on separate counterparts, each
of which shall be an original and all of which taken together shall constitute
one and the same agreement. Executed counterparts may be delivered via facsimile
or other means of electronic transmission.

(c) This Amendment contains the entire agreement and understanding of the
parties with respect to its subject matter and supersedes all prior arrangements
and understandings between the parties, both written and oral, with respect to
its subject matter.

 

2



--------------------------------------------------------------------------------

WITNESS WHEREOF, the parties have caused this Amendment to be executed by their
respective duly authorized representatives, as of the Effective Date.

 

AUTHENTIDATE HOLDING CORP. By:  

/s/ O’Connell Benjamin

  Name: O’Connell Benjamin   Title: Chief Executive Officer

COMPANY SIGNATURE PAGE TO AMENDMENT

 

3



--------------------------------------------------------------------------------

HOLDERS:

 

Lazarus Investment Partners, LLLP     Duke 83, LLC By:  

/s/ Justin Borus

    By:  

/s/ J. David Luce

Name:   Justin Borus     Name:   J. David Luce Title:   Managing Member    
Title:   Principal Amount of Secured Notes: $1,000,000     Principal Amount of
Secured Notes: $1,010,000 MKA 79, LLC     Blue Devil Investments, Inc. By:  

/s/ J. David Luce

    By:  

/s/ J. David Luce

Name:   J. David Luce     Name:   J. David Luce Title:       Title:   Principal
Amount of Secured Notes: $200,000     Principal Amount of Secured Notes:
$290,000 Adam Robinson     O’Connell Benjamin By:  

/s/ Adam Robinson

    By:  

/s/ O’Connell Benjamin

Name:   Adam Robinson     Name:   O’Connell Benjamin Title:       Title:  
Principal Amount of Secured Notes: $500,000     Principal Amount of Secured
Notes: $50,000 William A. Marshall     John Waters By:  

/s/ William A. Marshall

    By:  

/s/ John Waters

Name:   William A. Marshall     Name:   John Waters Title:       Title:  
Principal Amount of Secured Notes: $50,000     Principal Amount of Secured
Notes: $150,000

SIGNATURE PAGE OF MAJORITY IN INTEREST TO AMENDMENT

 

4